Case 1:18-cv-03768-CCB Document10 Filed 12/14/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

NORTHERN DIVISION
*
JOSEPH JOHNSON, et al. *
Plaintiffs *
V.
* Civil Action No.: 1:18-cv-03768-CCB
MARYLAND TRANSIT
ADMINISTRATION *
Defendant.
* * * * * K * * * * * * *

MOTION TO DISMISS, OR IN THE ALTERNATIVE,
MOTION FOR SUMMARY JUDGMENT

Pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(6), and 56, the defendant, Maryland Transit
Administration (“MTA”), hereby moves to dismiss this lawsuit, or in the alternative, for summary
judgment. In their complaint, the plaintiffs claim MTA violated the Fair Labor Standards Act
(Count III), the Maryland Wage and Hour Law (Count J), and the Maryland Wage Payment and
Collection Act (Count II) by failing to pay one-and-one-half times the regular rate for hours
worked above forty in a workweek. The complaint includes no times, dates, or any other facts
describing any purported violations.

For the reasons below and those in the attached Memorandum of Law, the complaint should
be dismissed or judgment granted in defendant’s favor because:

|. The complaint fails to state a claim of any legal violations because plaintiffs have not
pleaded facts establishing any plausible violations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

2. The plaintiffs failed to exhaust contractual remedies under the collective bargaining
agreement that governs their entitlement to overtime pay. Adkins v. Labor Ready, Inc., 303 F.3d

496, 506 (4th Cir. 2002); Gazunis v. Foster, 400 Md. 541, 562 (2007).
Case 1:18-cv-03768-CCB Document 10 Filed 12/14/18 Page 2 of 3

3. The Fair Labor Standards Act claim fails because MTA is entitled to sovereign immunity

as a government agency. Abril v. Virginia, 145 F.3d 182, 189 (4th Cir. 1998).

4. The Maryland Wage and Hour Law and Maryland Wage Payment and Collection Act

allegations fail for all but one plaintiff because only one plaintiff filed a necessary claim notice

required by State law. Md. Code Ann., Transp. § 7-702(d).

5. The Maryland Wage and Hour Law and Maryland Wage Payment and Collection Act do

not apply to governmental entities like MTA. See Harden v. MTA, 277 Md. 399, 408-09 (1976).

WHEREFORE, for the foregoing reasons and those in the attached Memorandum of Law,

the defendant requests the complaint be dismissed, judgement granted in the defendant’s favor,

and for other such relief as justice may require.

Date: December 14, 2018

Respectfully submitted,

BRIAN E. FROSH

ie of Marylayd
LUTE Zz

ERIc S. HARTWIG

Assistant Attorney General

Offices of the Attorney General
Maryland Transit Administration

6 Saint Paul Street, 12" floor
Baltimore, Maryland 21202
Telephone: (410) 767-3904
Facsimile: (410) 767-333-2584
E-mail: EHartwig@mta.maryland.gov

Attorneys for the Defendant
Case 1:18-cv-03768-CCB Document10 Filed 12/14/18 Page 3 of 3

PROOF OF SERVICE

I HEREBY CERTIFY that on this 14" day of December, 2018, a copy of the foregoing
Motion to Dismiss, or in the Alternative Motion for Summary Judgment, Memorandum of Law,
and Exhibits were served by the United States District Court Electronic Case Filing System and
United States mail, postage prepaid, on James M. Ray, II, Andrew J. Toland III, 300 E. Lombard
Street, Suite 815, Baltimore, Maryland ee for the plaintiffs.

Eric S. HARTWIG
Attorney for Defendant
